Title: From George Washington to Brigadier Generals James Ewing, Hugh Mercer, Adam Stephen, and Lord Stirling, 14 December 1776
From: Washington, George
To: Ewing, James,Mercer, Hugh,Stephen, Adam,Stirling, Lord (né William Alexander)



Dear Sir
Head Quarters at Keiths December 14th 1776

Lest the Enemy should in some degree avail themselves of the Knowledge (for I do not doubt but that they are well informed of every

thing we do) I did not care to be so particular in the General orders of this day, as I mean to be in this Letter to You.
As mutch Tim⟨e⟩ then would be lost (in Case the Enemy should a⟨ttem⟩pt crossing the River at any pass within your ⟨guard of⟩ it) in first s⟨e⟩nding you notice, and the Troop⟨s to⟩ wait for Orders what to do, I would advise you ⟨to e⟩xamine the wh⟨ole⟩ River, from the upper to the lower Guard of your dis⟨tri⟩ct, and after forming an Opinion of the most probable Crossing places, have those well watch’d, and direct the Regiments or Companies most Convenient to repair as they Can be formed, immediately to the point of attack, and give the E⟨ne⟩my all the Opposition they possibly Can. Ev⟨er⟩y thing in a manner depends upon the defen⟨ce at⟩ the W⟨aters⟩ Edge, in like Manner one Brigade is to supp⟨ort a⟩nother without loss of time, or waiting orders ⟨fro⟩m me—I would also have You fix upon some Central Spot convenient to your Brigade, but in the rear a little, and on some Road leading t⟨o⟩ Philadelphia for your unnecessary Bagg⟨age, Waggons⟩ & Stores, that in case your oppositio⟨n should prove inef⟩fectual, these things may ⟨not fall, but be got off⟩ & proceed over Nehsameny F⟨erry, or Bridge, towards⟩ Germain town agreable to t⟨he determination of the⟩ Board of Officers the other day. ⟨Let me intreat you⟩ to Cast about to find out so⟨me perso⟩n w⟨ho can be⟩ engaged to Cross the River as a Sp⟨y,⟩ that w⟨e may if⟩ possible, obtain some knowledge of the En⟨emy’s situa⟩tion, movements, & intention; particular ⟨inquiry to⟩ be made by the person sent, if any preper⟨ations are⟩ makeing to Cross the River, whether any Boats are building, & where, Whether any are coming across Land from Brunswick? Whether any great Collection of Horses are made, and for what purpose &c. Expence must not be Spared in procuring such Inteligence, and will readil⟨y⟩ be paid by me—We are in a neighbourhood of very ⟨di⟩saffected people⟨;⟩ equal Care should therefore be taken that ⟨one⟩ of these persons do not undertake ⟨the bu⟩siness in order to betray us.
As your num⟨be⟩rs are rather small⟨,⟩ endea⟨vou⟩r to shew them, now & then; to the best advantage. an appearance might be made with those you have as if fresh Troops were coming in, and if you stop all Intercourse but such as is car⟨rie⟩d o⟨n⟩ to the other side by your own perm⟨it,⟩ it will take a little time to discover th⟨e dec⟩eption and every hour gain’d is of ⟨servi⟩ce in our present Situation.
If possible get some person into Trenton—& let Him be satisfied if any Boats are Buil⟨ding at⟩ that place and on Croswicks Creek. ⟨I am⟩ with respect Sir Yr Most Obt Servt

Go: Washington

